DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-14 and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Le, discloses a spin-orbit torque (SOT) device, comprising: a substrate; and a bismuth antimony dopant element (BiSbE) alloy layer over the substrate, the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, bismuth; antimony; and one or more dopant element lamellae layers, each of the one or more dopant element lamellae layers comprising a dopant element comprising a material selected from a group consisting of a non-metallic dopant element, a metallic dopant element, and combinations thereof. The prior art of records, individually or in combination, do not disclose nor teach “one or more dopant element lamellae layers at least at a top edge of the BiSbE alloy layer” in combination with other limitations as recited in claim 1.
The prior art of record, Le, discloses a spin-orbit torque (SOT) device, comprising: a substrate; and a bismuth antimony dopant element (BiSbE) alloy layer over the substrate, the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, a plurality of BiSb lamellae layers; and one or more dopant element lamellae layers, each of the dopant element lamellae layers comprising a material selected from a group a non-metallic dopant element, a metallic dopant element, and combinations thereof. The prior art of records, individually or in combination, do not disclose nor teach “wherein the one or more dopant element lamellae layers are at a bottom edge of the BiSbE alloy layer and throughout the BiSbE alloy layer” in combination with other limitations as recited in claim 9.
The prior art of record, Le, discloses a magnetoresistive random access memory (MRAM) device, comprising: a bismuth antimony dopant element (BiSbE) alloy layer, the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, bismuth; antimony; and one or more metallic dopant element lamellae layers, each of the one or more metallic dopant element lamellae layers comprising a metallic dopant element selected from a group consisting of Ni, Co, Fe, CoFe, NiFe, NiCo, NiCu, CoCu, NiAg, CuAg, Cu, Al, Zn, Ag, Ga, In, and combinations thereof; and a perpendicular magnetic anisotropy (PMA) ferromagnetic layer. The prior art of records, individually or in combination, do not disclose nor teach “one or more metallic dopant element lamellae layers throughout the BiSbE alloy laver” in combination with other limitations as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811